Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 28, 2016

The Court of Appeals hereby passes the following order:

A16A1248. ERIC KEN-HARDING v. TIFFANY LEE BURNETT.

      This case was docketed by this court on March 18, 2016, and appellant’s brief
and enumerations of error were April 7, 2016. As of the date of this order, appellant
has not filed a brief and enumeration of errors and has not requested any extensions
of time in which to do so. Accordingly, this appeal is hereby DISMISSED as
abandoned pursuant to Court of Appeals Rules 13 and 23.
      To Eric Ken-Harding: Your appeal has been DISMISSED because your brief
and enumeration of errors were not filed when due. If you have decided you do not
want to appeal, you need not do anything more. However, if you do still want to
appeal, you may have the right to an OUT-OF-TIME APPEAL - but you MUST
TAKE ACTION to exercise that right by moving for an out-of-time appeal in the trial
court. If your motion for an out-of-time appeal is denied, you may appeal that denial
to this court within thirty (30) days of the trial court’s decision. See: Rowland v.
State, 264 GA 872 (452 SE2d 756) (1995).



                                       Court of Appeals of the State of Georgia
                                                                            04/28/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.